United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-5007                                                September Term, 2021
                                                                   1:21-mc-00124-UNA
                                                      Filed On: March 18, 2022
John S. Barth,

              Appellant

       v.

United States, et al.,

              Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Henderson and Tatel, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief and appendix filed by appellant. See Fed.
R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing and the
motion for leave to file appendix under seal, it is

       ORDERED AND ADJUDGED that the district court’s order filed November 17,
2021 be affirmed. Appellant has not shown that the district court abused its discretion
in denying the amended motion to file the complaint under seal. EEOC. v. Nat’l
Children’s Ctr., Inc., 98 F.3d 1406, 1409 (D.C. Cir. 1996). There is a “strong
presumption in favor of public access to judicial proceedings.” United States v.
Hubbard, 650 F.2d 293, 317 (D.C. Cir. 1980). Appellant has not demonstrated that his
privacy interests in this case overcome that presumption. See id. at 317-322
(discussing factors to be weighed in considering a motion to seal court records). Nor
has appellant shown that sealing is warranted under the False Claims Act, 31 U.S.C.
§ 3729 et seq. Lastly, appellant has provided no basis for this court to order certain
federal agencies to conduct an investigation. It is

        FURTHER ORDERED that the motion for leave to file appendix under seal be
denied. To the extent the appendix consists of documents that were publicly filed in the
district court, sealing is not warranted. And to the extent the appendix contains
documents that have not previously been made public, for the reasons provided above,
appellant has not shown that sealing is warranted.
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-5007                                                September Term, 2021

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Michael C. McGrail
                                                         Deputy Clerk




                                          Page 2